Title: To James Madison from George W. Erving, 31 October 1801 (Abstract)
From: Erving, George W.
To: Madison, James


31 October 1801, American Consulate, London. No. 4. Dawson’s delayed departure and return to London a second time allow transmission of the enclosed statements.
 

   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 1 p.; docketed by Wagner as received 13 Jan. The enclosures include lists of awards made by the Board of Commissioners payable on 5 July 1798 and 1 May 1799 and received by Samuel Williams (1 p.); a “Statement of monies received on Decrees given in the Court of Appeals” (2 pp.); a list of awards at the board received by private agents (1 p.); a list of commission awards made in 1796 and 1797 and paid to Samuel Bayard (1 p.); and a “Statement of Monies received by Awards of the Commissioners acting under the 7t Article of the British Treaty,” to which is appended Erving’s analysis of the distribution of public advances for expenses among the several cases (3 pp.; docketed by Wagner, “Recd. in Mr. Erving’s No. 4”).


   A full transcription of this document has been added to the digital edition.
